Title: John Harvie to Thomas Jefferson, 1 January 1810
From: Harvie, John
To: Jefferson, Thomas


          
            
              Dear Sir
               
                     Rockingham 
                     Janry 1st 1810
            
            
		  
		  
		  
		  Your concluding words to our conversation in Charlottesville were that you would devote the first leisure day to investigate whether your alledged claim to my patented land on the mountain had been forfeited by any laches on your part. Those words
			 were also accompanyed with an assurance that if the result of your researches was unfavourable to that claim you would forbear to prosecute it. May I be permitted to enquire whether you have yet
			 had
			 the subject under consideration and what has been your determination thereupon. Should you be convinced that your right has lapsed I presume that you will not hesitate to quiet my title by a
			 formal
			 abandonment of the claim. If on the contrary it shall appear to you that no extinguishment has taken place recurrence must be had, as agreed between us to an arbitration Perhaps as that may be
			 the
			 alternative to which we may resort it may be best to state the principles upon which we respectively contracted that it should be made It was only to relate to one moity of the land (the other half being ceded on your yielded on your part) and in case that the decision of the arbitratiors was in your behalf it was not to entitle you to the restoration of the land but only to its value and that value to be liquidated and discharged by the same rates and installments which I received for my whole tract. You were also to make to the purchaser any assurances which he might require or which might be necessary to quiet his title to the land and bar it forever from your claim. This I believe was the substance of the understanding and engagement on either part.
			  
		  Since our interview I have sold my land
			 to Mr Taylor of Richmond and upon the faith of our engagement did not mention to him your conflicting and adverse claim to a part of the land because that part was by our engagement as well secured to him as the
			 rest. Would it not be best for you to relinquish to me instead of him your claim so far at all events as it may relate
			 to the recovery of the land and to bar yourself at entirely from such recovery. This letter I think will justify you in so doing instanter even though you determine to insist upon a reference.
            
              I am Dear Sir yours respectfully
              
                  
               John Harvie
            
          
          
            An answer as soon as possible is earnestly desired.
          
         